ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on February 20, 1968 (207 So.2d 283) affirming the final decree of the Circuit Court of the Eleventh Judicial Circuit for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed April 9, 1969 (221 So.2d 477) and mandate issued May 2, 1969 now lodged in this court, quashed this court’s decision and remanded the cause with directions for disposition in accordance with the said opinion and judgment of the Supreme Court of Florida;
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on March 11, 1968 is withdrawn, the opinion and judgment of this court filed February 20, 1968 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the final decree of the circuit court appealed from is reversed with directions to proceed in accordance with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).